DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 10-23 are pending and under consideration for patentability; claims 1-10 were cancelled via a Preliminary Amendment dated 08 October 2020.

Information Disclosure Statement
The Information Disclosure Statements submitted on 21 December 2020 and 15 December 2021 have been acknowledged and considered by the Examiner. 

Claim Objections
Claims 13 and 20 are objected to because of the following informalities.
Claims 13 and 20 contain minor grammatical/typographical errors.
Claim 13, line 4: Applicant is advised to change “S waver” to “S wave”
Claim 20, line 4: Applicant is advised to change “S waver” to “S wave”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 15, 17, and 22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Shiga et al. (US 2003/0149371 A1).
Regarding claims 10 and 17, Shiga describes an anaerobic threshold estimation method and device ([0062]) comprising
acquiring exercise intensity of exercise done by a target person ([0062])
acquiring an electrocardiographic waveform of the target person ([0063] - [0064])
acquiring a predetermined feature amount from the electrocardiographic waveform ([0064], RR interval, percent index; [0066], entropy of fluctuations in heartbeat rate intervals)
estimating an anaerobic threshold of the target person based on a relationship between the predetermined feature amount and the exercise intensity ([0067]: “a decision is made whether the AT [anaerobic threshold] point is reached”), wherein estimating the anaerobic threshold comprises estimating the anaerobic threshold of the target person based on exercise intensity corresponding to an inflection point ([0067], polarization point) in a change of the predetermined feature amount with respect to the exercise intensity ([0067]: “when the entropy reaches its polarization point (minimum point), the point is regarded as the AT [anaerobic threshold] point”)
Regarding claim 17 in particular, Shiga describes one or more processors and a non-transitory computer-readable storage medium storing a program to be executed by the one or more processors ([0054]). 
Regarding claims 15 and 22, Shiga further describes wherein the exercise intensity acquired is a value of exercise intensity calculated from a heart rate ([0062]: “estimating the maximum exertion intensity such as the maximum oxygen intake (maximum heartbeat rate)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 14, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga in view of Kunig (US 4,622,980).
Regarding claims 12 and 18, Shiga describes the anaerobic threshold estimation method according to claim 10 and the anaerobic threshold estimation device of claim 17, but Shiga does not explicitly disclose wherein the predetermined feature amount is a height of a T wave included in the electrocardiographic waveform.  However, Kunig also describes a method for estimating a person’s anaerobic threshold (col 8:47-55, 8:66-9:17), including determining a height of a T wave included in the electrocardiographic waveform (col 6:49-54).  As Kunig is also directed towards monitoring a user’s exercise intensity and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a T wave based analysis system, similar to that described by Kunig, when using the method described by Shiga, as doing so advantageously allows the resulting method to non-invasively determine a user’s anaerobic threshold and exercise status using the electrocardiogram.  
Regarding claims 14 and 21, Shiga describes the anaerobic threshold estimation method according to claim 10 and the anaerobic threshold estimation device of claim 17, and Kunig describes wherein the predetermined feature amount is a height of an R wave included in the electrocardiographic waveform (col 6:49-54). 

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga in view of Cheng (US 2015/0051721 A1). 
Regarding claims 16 and 23, Shiga describes the anaerobic threshold estimation method according to claim 10 and the anaerobic threshold estimation device of claim 17, but Shiga does not explicitly disclose wherein estimating the anaerobic threshold of the target person comprises estimating the anaerobic threshold of the target person using the inflection point at which the value of the exercise intensity falls within a range of 50% to 90% in the relationship between the predetermined feature amount and the exercise intensity.  However, Cheng also describes a method and device used for estimating a user’s anaerobic threshold, including using the parameters of heart rate and stamina levels ([0070] - [0071]).  Cheng further describes estimating the anaerobic threshold of the target person using the inflection point at which the value of the exercise intensity falls at various thresholds in the relationship between a predetermined feature amount and the exercise intensity ([0070], [0074], [0084] describe various cutoffs such as 30% 50%, and 60% stamina levels, as well as alerts that can be triggered at these thresholds and at 0% stamina level).  Although Cheng does not explicitly disclose the range of 50% to 90% in the relationship between the predetermined feature amount and the exercise intensity, the Examiner respectfully submits that, as Cheng describes the use of thresholds, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a range of 50% to 90% for the predetermined feature amount, as doing so would be a matter of optimizing the prior art conditions through routine experimentation (please see MPEP 2144.05).  As Cheng is also directed towards estimating a user’s anaerobic threshold and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a range of acceptable values, similar to that described by Cheng, when using the method and device described by Shiga, as doing so advantageously allows the resulting method and device to allow the user to stay within an acceptable range of anaerobic exertion when performing a given activity. 

Allowable Subject Matter
Claims 11, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record does not disclose or suggest using the height of the T wave multiplied by the heart rate (claims 11 and 19) or the RS height and normalized T wave height (claims 13 and 20) as the predetermined feature that is used to estimate a user’s anaerobic threshold.  Pertinent prior art includes Shiga and Kunig, referenced above, and Lapetina et al. (US 2017/0000415 A1).
Regarding claims 11 and 19, Shiga describes the anaerobic threshold estimation method according to claim 10 and the anaerobic threshold estimation device according to claim 19.  Kunig describes using the height of the T wave included in the electrocardiographic waveform as part of the anaerobic threshold estimation process.  However, Shiga and Kunig do not disclose or suggest using the height of the T wave multiplied by heart rate as the predetermined feature that is to be used to help determine the anaerobic threshold.  Other prior art devices, such as Lapetina, also describe how electrocardiographic parameters such as T wave height can be used to determine exercise intensity ([0041]: “one or more properties of the extracted ECG waveform (e.g., a Q-T interval, an R-R interval, a P-R interval, an S-T interval, a Q-T interval, an amplitude and/or polarity of a T-wave, and amplitude, polarity, or some other parameter(s) of some other aspect of the ECG waveform) could be determined and used to determine a medical and/or health state of the heart and/or of the person containing the heart (e.g., a metabolic rate, a degree of physical exertion…),” emphasis added by Examiner).  However, Shiga, Kunig, Lapetina, and the other prior art of record does not disclose or suggest multiplying the height, or amplitude, of the T wave by the heart rate, and using this quantity as the predetermined feature that will be used, along with the exercise intensity, to estimate the anaerobic threshold.  Due to the specificity of the recited claim, the Examiner respectfully submits that it would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the prior art in order to arrive at the quantities recited in the pending claim.  
Regarding claims 13 and 20, Shiga in view of Kunig suggests the anaerobic threshold estimation method according to claim 12 and the anaerobic threshold estimation device according to claim 19.  Lapetina suggests acquiring the RS height from a peak value of an R wave to a peak value of an S wave, wherein the R wave and the S wave are included in the electrocardiographic waveform ([0041]: “one or more properties of the extracted ECG waveform (e.g., a Q-T interval, an R-R interval, a P-R interval, an S-T interval, a Q-T interval, an amplitude and/or polarity of a T-wave, and amplitude, polarity, or some other parameter(s) of some other aspect of the ECG waveform) could be determined and used to determine a medical and/or health state of the heart and/or of the person containing the heart (e.g., a metabolic rate, a degree of physical exertion…),” emphasis added by Examiner).  However, Shiga, Kunig, Lapetina, and the other prior art of record does not disclose or suggest normalizing the height of the T wave using the RS height, height of the R wave, or depth of the S wave, and using this quantity as the predetermined feature that will be used, along with the exercise intensity, to estimate the anaerobic threshold.  Due to the specificity of the recited claim, the Examiner respectfully submits that it would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the prior art in order to arrive at the quantities recited in the pending claim.  
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792